          Case 1:20-cr-00218-WHP Document 5
                                          6 Filed 10/29/20
                                                  11/04/20 Page 1 of 1




                                        October 29, 2020


The Honorable William H. Pauley III
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007

       Re:     United States v. Darnell Feagins
               20 CR 218 (WHP)

Dear Judge Pauley:

        With the consent of the Government, I write to request a brief adjournment of the pretrial
conference scheduled for November 6, 2020, via teleconference. This adjournment is requested
so that the pretrial conference can be conducted by video at a later date. I anticipate making a
bail application at the pretrial conference and would request Mr. Feagins’s participation by
video. I am available for a pretrial status conference by video the week of November 9 and 16.
As noted above, the Government does not oppose the requested adjournment.

       Mr. Feagins consents to the exclusion of time until the date of the new conference.


                                             Respectfully submitted,


                                             ___/s/______________
                                             Zawadi Baharanyi
                                             Assistant Federal Defender
                                             917-612-2753
                                           Application granted. Conference adjourned to November 13,
cc:    Cecilia Vogel                       2020 at 11:00 a.m. for a video conference. Time excluded in
       Assistant United States Attorney    the interest of justice until November 13, 2020. The general
                                           public can dial in to 855-268-7844, passcode 320191812, PIN
                                           9921299.




                                                               November 4, 2020
